Case: 15-40489      Document: 00513242410         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40489
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

FRANKIE CELSO VILLAGRAN-PECINA, also known as Antonio Quintanilla,
also known as Frankie Villagran,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-887-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Frankie Celso Villagran-
Pecina raises an argument that he concedes is foreclosed by United States v.
Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015), petition for cert. filed
(June 19, 2015) (No. 14-10355). In Martinez-Lugo, 782 F.3d at 204-05, we held
that an enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior conviction



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40489    Document: 00513242410     Page: 2   Date Filed: 10/22/2015


                                 No. 15-40489

of a drug trafficking offense is warranted regardless whether the conviction for
the prior offense required proof of remuneration or commercial activity.
Accordingly, Villagran-Pecina’s unopposed motion for summary disposition is
GRANTED, and the judgment of the district court is AFFIRMED.




                                       2